The record shows that the defendant secured judgment against plaintiff on a counterclaim before the justice of the peace on 29 April, 1904, and at the time the plaintiff took an appeal to Superior Court and paid the justice's fees. The justice made out the transcript of appeal and handed it to the clerk of said court the same day. The clerk's fee for docketing was not paid or tendered, and he was not requested to docket the appeal, and it was not docketed or filed regularly until 12 September, 1904. A regular term of the court was held 18 July, 1904, and although it was for the trial of criminal cases, the appeal should have been docketed by that term.
The point is expressly decided and the reasons given in Blair v. Coakly,136 N.C. 407.
Affirmed.
Cited: McClintock v. Ins. Co., 149 N.C. 36; McKenzie v. DevelopmentCo., 151 N.C. 277; Love v. Huffines, ib., 380. *Page 25 
(32)